Order entered September 10, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00864-CV

              JOHNATHAN HALTON AND CAROLYN HALTON, Appellants

                                               V.

AMERICAN RISK INSURANCE COMPANY, JOHN T. PARKER CLAIMS-HOUSTON,
  INC., JOHN T. PARKER CLAIMS-LONGVIEW, INC., AND AARON MARTIN,
                              Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06385-B

                                           ORDER
        Appellants have tendered their brief and a letter requesting that the appeal be submitted

without the reporter’s record. We will treat the letter as a motion and, as such, we GRANT it.

We ORDER the appeal submitted without the reporter’s record.

        We ORDER the appellants’ brief received on September 9, 2015 filed as of the date of

this order.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE